IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-09-00034-CR

CHARLES WILLIAM SELF,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                            From the 77th District Court
                             Limestone County, Texas
                              Trial Court No. 11513-A


                        MEMORANDUM OPINION


       Charles William Self pled guilty to the first-degree felony offense of aggravated

sexual assault of a child, and after a punishment hearing, was sentenced by the trial

court to forty years in prison.

       Self’s appointed counsel filed a motion to withdraw and an Anders brief,

asserting that he has diligently reviewed the appellate record and that, in his opinion,

the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Although informed of his right to do so, Self did not file a pro se brief or
response. The State did not file a brief. We will affirm.

          In an Anders case, we must, “after a full examination of all the proceedings, []

decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. at 1400;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

“wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440

(1988).

          We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the judgment. Counsel must send Self a

copy of our decision by certified mail, return receipt requested, at Self’s last known

address. TEX. R. APP. P. 48.4. Counsel must also notify Self of his right to file a pro se

petition for discretionary review. Id.; see also Ex parte Owens, 206 S.W.3d 670, 673-74

(Tex. Crim. App. 2006).       We grant counsel’s motion to withdraw, effective upon

counsel’s compliance with the aforementioned notification requirement as evidenced by

“a letter [to this Court] certifying his compliance.” See TEX. R. APP. P. 48.4.




                                                  REX D. DAVIS
                                                  Justice




Self v. State                                                                       Page 2
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
       (Chief Justice Gray concurs in the judgment to the extent it affirms the trial
       court’s judgment only. A separate opinion will not issue.)
Affirmed
Opinion delivered and filed December 8, 2010
Do not publish
[CRPM]




Self v. State                                                                  Page 3